Citation Nr: 1221622	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO located in Waco, Texas.  The Veteran was afforded an April 2012 videoconference hearing at the RO before the undersigned.  A transcript of the hearing is associated with claims folder.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service (or a service-connected disability) is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendnon v. Nicholson, 20 Vet. App. 79 at 83 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service (or a service-connected disability) include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83.

Service treatment records document that the Veteran initially injured her back in August 1992 while participating in physical training.  She was assessed with muscle strain.  After that injury, she regularly complained of low back pain and sought physical therapy.  She was put on multiple physical profiles limiting physical activity due to back pain.  

The Veteran reports a continuity of symptomatology of back pain beginning in service.  However, she reinjured her back several times following service.  She reported having additional back injuries in 1998 while at work, May 2001 while moving furniture, and in August 2001 during a motor vehicle accident.  See April 2012 videoconference hearing.  

The earliest available medical records reflecting treatment for low back pain are dated in March 2000.  In these records, the examiner commented that the Veteran applied for workers' compensation for a prior back injury and described her current occupational duties as involving significant amounts of lifting.  

Private medical records from June 2001 reflect that the Veteran had low back pain after moving furniture.  She was assessed with acute low back pain with muscle spasm.  An emergency room record from August 2001 shows that she injured her low back in a motor vehicle accident.  She was assessed with lumbar strain.  

More recently, several notes from Dr. E.P. in 2011 reference an initial 1992 back injury.  He provided treatment for lumbar back pain, including a recent series of epidural injections for pain relief.  

In summary, the evidence indicates that the Veteran injured her back during service and also had several post service back injuries.  She reports a continuity of symptomatology of back pain beginning in service.  As the record contains evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision at the present time, a medical opinion on this matter is necessary. 

Additionally, the record suggests that there may be outstanding private medical records.  The Veteran reported undergoing a physical evaluation in 1998 as part of a workers' compensation claim.  It is unclear if this evaluation has been requested.  Also, at the April 2012 videoconference hearing, the Veteran reported receiving treatment from M.M., NP and Dr. E.H.  These private medical records are not associated with the claims folder.  Requests to obtain these records should be made as instructed below.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran furnish appropriate authorization for the release of private medical records from the healthcare provider or custodian furnishing the 1998 physical evaluation for her workers' compensation claim and from M.M., NP and Dr. E.H. as identified at the April 2012 hearing.  

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to her appeal.

2.  After completing the above requested development, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed lumbar spine disorder. The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current low back disorder that had its onset during service, became manifest within a one-year period following her discharge from service, or is otherwise causally related to any event or circumstance of her active service. 

In making this determination, the VA examiner is asked to address and discuss all relevant evidence of record, to include service treatment records and private medical records from June and August 2001 documenting separate instances of lumbar strain.  

Accordingly, the examiner(s) is requested to prepare a  printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated. 

If the examiner cannot express an opinion without resorting to speculation, he or she should so state and explain why a non-speculative opinion cannot be rendered.  If there is outstanding evidence that would generate a non-speculative opinion, he or she is asked to identify it. 

3.  Following the completion of the requested actions, the RO should then re-adjudicate the Veteran's claim.  If the benefits on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


